30 F.3d 130
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Bobby SESSIONS, Plaintiff Appellant,v.Parker EVATT, Commissioner;  James L. Harvey, Administrator;Kenneth D. McKeller, Assistant Administrator;  Sammie D.Brown, Classification;  Larry Batson, S.C.D.C. Attorney;David L. Bartles, Director;  Laurie F. Bessinger, Warden AtKirkland, Defendants Appellees.
No. 93-7098.
United States Court of Appeals, Fourth Circuit.
Submitted:  July 19, 1994.Decided:  August 2, 1994.

Appeal from the United States District Court for the District of South Carolina, at Columbia.  Henry M. Herlong, Jr., District Judge.  (CA-92-2525-3-20AJ)
Bobby Sessions, Appellant Pro Se.
John Gregg McMaster, Jr., Tompkins & McMaster, Columbia, South Carolina;  Robert Eric Petersen, South Carolina Department of Corrections, Columbia, South Carolina, for Appellees.
D.S.C.
AFFIRMED.
Before HALL, LUTTIG, and WILLIAMS, Circuit Judges.
PER CURIAM:


1
Appellant appeals from the district court's order denying relief on his 42 U.S.C. Sec. 1983 (1988) complaint.  Our review of the record and the district court's opinion accepting the recommendation of the magistrate judge discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.*  Sessions v. Evatt, No. CA-92-2525-3-20AJ (D.S.C. Sept. 29, 1993).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.



*
 We deny Appellant's motions for appointment of counsel, to submit new evidence on appeal, and to amend his informal brief